Citation Nr: 0335910	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-02 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of entitlement to Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
August 1969.  The appellant was married to the veteran at the 
time of his death in June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that the veteran had not 
furnished sufficient evidence to establish herself as the 
spouse of the veteran.


FINDINGS OF FACT

1.  The appellant and the veteran did not live together for 
the last several years of the veteran's life.

2.  The separation of the veteran and the appellant was not 
due to the misconduct of the veteran; nor was the separation 
procured by the veteran without fault of the appellant.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA death benefits.  
38 U.S.C.A. §§ 101(14), 1311(e) (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.5 (a)(1); 3.50, 3.55 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  VA 
also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, the RO sent the appellant a letter in January 
2002 explaining the deficiencies in her claim and informing 
her of the evidence necessary to substantiate the claim.  The 
RO also explained to the appellant that, in the event she 
could not provide the requested documents pertaining to the 
veteran's marital status, she could submit alternative 
information to substantiate the claim.  The letter of January 
2002 made it clear that the appellant needed to provide this 
evidence or alternative information.  Thus, in the letter of 
January 2002, the RO notified the appellant of the evidence 
and information needed to substantiate the claim.  The letter 
also informed the appellant that it was her responsibility to 
obtain the evidence and information.  As the required 
evidence and information was within the knowledge and control 
of the appellant, no portion of the evidence and information 
was to be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

During the course of the appeal the case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), was 
decided by the United States Court of Appeals for the Federal 
Circuit (hereinafter "Federal Circuit").  The Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.

In the case now before the Board of Veterans' Appeals, the RO 
sent a letter in January 2002 that advised the appellant to 
provide evidence within 30 days.  Thus, the RO's letter was 
misleading as to the time limit for development of the the 
claim.  However, development of the claim was carried on 
beyond the 30-day period following the letter, and the 
appellant was aware of the ongoing development.  In December 
2002, for example, the RO obtained a statement from the 
veteran's parents.  In February 2003, the appellant was 
notified that her claim was being transferred to the Board of 
Veterans' Appeals, and that she could submit additional 
evidence directly to the Board.  As a result of the ongoing 
development of the claim, therefore, the appellant had more 
than a year in which she could submit evidence in support of 
her claim, and she was aware the opportunity to develop the 
claim was available.  For these reasons, the appellant was 
not disadvantaged as a result of the misleading information 
in the letter of January 2002.  Accordingly, further 
development to comply with the provisions of VCAA is not 
required. 


Background

In a decision dated March 2002, the RO denied the claim 
seeking entitlement to recognition of the appellant as the 
veteran's surviving spouse for VA purposes.  The RO reported 
in the Statement of the Case that the veteran indicated in VA 
examinations dated May 1996 and July 1997 that was living 
with his parents.  The veteran consistently used his parents' 
address, and in a doctor's statement dated in October 1997, 
the veteran reported that he had been married twice and was 
currently separated for eight years.  The RO indicated that a 
telephone call was made to the veteran's parents' home in 
December 2002.  The veteran's mother indicated that the 
veteran and the appellant were separated for many years prior 
to his death.  The veteran's mother also stated that the 
veteran continued to live with her and his father until the 
time of his death.  

The veteran died in June 2001.  The death certificate 
indicated that the veteran was married.  In the blank on the 
death certificate  naming the informant of the veteran's 
death, the name of the veteran's mother was inserted.  The 
appellant's name does not appear on the death certificate.

A copy of a marriage certificate shows that the veteran was 
married to M.J.C. in June 1979.  The appellant indicated in 
her application for death benefits that she had lived with 
the veteran from the time of marriage to the time of the 
veteran's death.  After the appellant's claim was denied in 
March 2002, she sent a statement received in April 2002 
indicating that she and the veteran never separated and they 
had family problems like most people but always got back 
together and that he had used his parents' address many times 
before but was not living there.  The appellant submitted two 
statements dated in February 2002 from individuals who 
indicated that the veteran and the appellant were living 
together in Oklahoma City until the veteran's death.

Criteria

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse or in the case of temporary separations) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.53.  The statement of the surviving spouse as 
to the reason for the separation will be accepted in the 
absence of contradictory information.  38 C.F.R. § 3.53(b).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death. 38 C.F.R. § 3.50(b).  For VA benefit 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

Analysis

The central question presented in this case is whether the 
appellant lived with the veteran in the last several years of 
the veteran's life.  In support of her contention that she, 
in fact, lived with the veteran in these years, the appellant 
has submitted her own statements and statements from two 
individuals who knew the veteran and the appellant.  The 
evidence weighing against the appellant consists of the data 
on the veteran's death certificate, the fact that the veteran 
never named the appellant as a dependent for purposes of VA 
compensation benefit payments, information in a medical 
report dated in October 1997, and a statement from the 
veteran's mother.  

Although the statements supporting the appellant's 
contentions are clear and unequivocal, the evidence against 
the claim is compelling and far outweighs the appellant's 
evidence.   First, the fact that the veteran did not claim 
the appellant as a dependent for VA compensation purposes is 
very convincing.  If, in fact, the veteran had been living 
with the appellant as his wife, he would have had a strong 
interest in making the claim, as he would have received 
increased VA compensation.  Second, the physician's report of 
October 1997 is very convincing because there is no obvious 
reason the veteran would misrepresent his situation when he 
was seeking medical assistance.  Third, the veteran's mother 
was in position to know of the veteran's marital status, as 
even the appellant maintains that the veteran stayed in 
contact with his parents and used their address for his 
correspondence.  Furthermore, the statements of the veteran's 
mother are supported by the death certificate, which names 
the mother, not the appellant, as the informant regarding the 
death.   Taken together, these items establish a very clear 
preponderance of evidence supporting a finding that the 
appellant did not live with the veteran for several years 
preceding his death.

The question as to whether the separation was the fault of 
the veteran must also be resolved.  However, the appellant 
has never contended that the veteran was at fault in any 
separation, and no evidence showing such fault has been 
provided.  Therefore, the record establishes no basis on 
which to find that the appellant and the veteran separated as 
a result of fault on the part of the veteran.

As the evidence establishes that the appellant did not live 
with the veteran for in the last several years of the 
veteran's life, and the evidence does not show that the 
separation was the fault of the veteran, the appellant's 
claim must be denied.

ORDER

Entitlement to recognition as the veteran's surviving spouse 
for purposes of entitlement to VA benefits is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



